Citation Nr: 1740723	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-12 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include right hallux rigidus and calcaneus spurs.

2.  Entitlement to service connection for a left foot disorder, to include left hallux rigidus.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the claimed foot disorders.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to the claimed foot disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1977 to April 1979.
	
These matters stem from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the service connection for right and left foot conditions and hallux rigidus.

In a March 1998 rating decision, the RO denied a claim for service connection for swelling of the legs and feet (also claimed as hyperesthesia).  The Board, in an October 2014 remand, found that the claim was for a separate disorder, characterized by different symptoms, than the Veteran's current claims for right and left feet conditions.  As such, the issues herein will continue to be treated as a separate and distinct claim.


FINDINGS OF FACT

1.  The more probative evidence fails to demonstrate that the Veteran has a right foot disorder that is related to his active duty service.

2.  The more probative evidence fails to demonstrate that the Veteran has a left foot disorder that is related to his active duty service.

3.  The more probative evidence fails to demonstrate that the Veteran has a right knee disorder that is secondarily related to his claimed foot disorders.

4.  The more probative evidence fails to demonstrate that the Veteran has a left knee disorder that is secondarily related to his claimed foot disorders.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right foot disorder are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for the establishment of service connection for a left foot disorder are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2016).

3.  The criteria for the establishment of service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2016).

4.  The criteria for the establishment of service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



Merits of the Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I. Left and Right Foot Disorders

The Veteran asserts that he has currently diagnosed left and right foot disorders that are etiologically related to service.

Regarding the requirement of a current disability, the Veteran underwent a VA examination in July 2009 where he was diagnosed with hallux valgus.  Additionally, the Veteran underwent another VA examination in August 2016, during which he was diagnosed with a bilateral foot strain.  As such, the Board finds that the Veteran has satisfied the requirement of a current diagnosis.

Regarding the requirement of an in-service incurrence or aggravation of a disease or injury, service treatment records note that the Veteran was treated for bilateral first metatarsal discomfort in February 1978.  Specifically, the Veteran stated that his boots were too small and he sought treatment for foot pain.  A bunion on the right foot was noted.  He was also seen several times in February 1979 for a contusion on the right heel.  X-rays were negative.  The Board notes that entrance and separation examinations found the Veteran's feet to be normal.  Based on the Board's October 2014 finding, it is unclear whether this treatment related to the Veteran's previous claim for bilateral foot pain and swelling, or to his current claim for hallux rigidus.  Nevertheless, in resolving all doubt in the Veteran's favor, the Board finds that this treatment satisfies the requirement for an in-service incurrence or aggravation of a disease or injury.  See Gilbert, 1 Vet. App. at 55.

Finally, regarding the requirement of a nexus between the current disability and the in-service incurrence, the medical evidence fails to demonstrate any correlation between the Veteran's current foot condition and his active duty service.  The Veteran has sought regular treatment for his feet since his discharge from service.  He was treated for bilateral foot pain at the West Palm Beach VA Medical Center between April 1997 and July 2005.  X-ray findings from the Denver VA Medical Center from September 2006 to March 2011 show Achilles and plantar os calcis enthesophytes distal tibia spurring at tibiotalar articulation, tiny accessory ossicles of the line and adjacent to fifth metatarsal head, distal first metatarsal bunionectomy, first MTP joint hemiarthroplasty, and nonspecific radiolucency surrounding the prosthesis question infection or loosening.  Additionally, the Veteran received treatment for plantar calcaneal pain consistent with plantar fasciitis at the Orlando VA Medical Canter between September 2009 and April 2012.  However, there is no evidence of record to indicate, that any of the Veteran's treatment on his feet was related to his service.

During the July 2009 VA examination, the examiner concluded that the Veteran's bilateral hallux rigidus was less likely than not related to service.  The examiner noted that the Veteran wore tight boots while in service and that tight shoe wear is a risk factor for developing bunions.  However, the examiner reasoned that most of the Veteran's symptoms derived from arthritis and not malalignment of the toes, which would be a symptom of tight shoe wear over a prolonged period of time.  The examiner concluded that because the Veteran was only enlisted for a relatively short length of time, it was less likely than not that his current condition could have derived from service.

During the August 2016 VA examination, the examiner once again concluded that the Veteran's bilateral hallux rigidus was less likely than not related to service.  In so doing, the examiner noted that there were no medical records showing diagnosis or treatment for a bilateral foot strain while in service, and no pathology relating the current condition to service.

The Board finds that the preponderance of the evidence shows that the Veteran does not have a left or right foot condition that is etiologically related to service.  In reaching this conclusion, the Board has considered the Veteran's lay statements and medical information.  The Veteran contends that his left and right foot disorders are etiologically related to service, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for the establishment of service connection.  The Board finds the medical evidence of record, including the VA examinations, to be the most probative evidence of record.  Accordingly, the Board finds that entitlement to service connection for left and right foot disorders is not warranted.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(d).

II. Left and Right Knee Disorders

In addition to the aforementioned general requirements, service connection may also be awarded on a presumptive or secondary basis. 

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R.            §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases.  However, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show the following: (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2016).

The Veteran contends that he has left and right knee disorders that are etiologically related to his active duty service.  While the Veteran contends that the knee conditions are secondarily related to his foot disorders, the Board has already determined herein that the Veteran's foot disorders are not eligible for service connection.  Nevertheless, analysis will proceed to determine whether the Veteran's knee disorders are eligible for direct or presumptive service connection.

Regarding the requirement for a current diagnosis for direct service connection, the Veteran was diagnosed with bilateral osteoarthritis in both the July 2009 and August 2016 VA examinations.  As such, the Board finds that the Veteran does have a current diagnosis of bilateral osteoarthritis of the knees.

However, there is insufficient evidence to show either an in-service incurrence or a nexus between the Veteran's osteoarthritis and service.  Service treatment records are silent for any knee treatment during service.  The Veteran was treated regularly for knee pain at various VA medical facilities beginning in 1997 and continuing to the present, but none of this medical evidence suggests that the pain derived from an in-service incurrence.

During the July 2009 VA examination, the examiner concluded that the Veteran's bilateral osteoarthritis is less likely as not related to service due to the fact that there were no documented injuries to the knees in service.  Similarly, the August 2016 examiner also concluded that the Veteran's bilateral osteoarthritis is less likely as not related to service due to a lack of treatment for such a condition in service.

Additionally, the August 2016 examiner noted that there are no medical records showing diagnosis or treatment for a bilateral knee condition or any related knee condition with a year after service.  Rather, the examiner found that the Veteran did not complain of knee pain until roughly 20 years after discharge.

The Board finds that the most probative evidence of record suggests that the Veteran's knee condition is not related to service either on a direct or presumptive basis.  In reaching this conclusion, the Board has considered the Veteran's lay statements, and as stated above, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1336.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for the establishment of service connection.  The Board finds the medical evidence of record, including the VA examinations, to be the most probative evidence of record.  Accordingly, the Board finds that entitlement to service connection for left and right knee disorders is not warranted.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for a right foot disorder is denied.

Entitlement to service connection for a left foot disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


